Citation Nr: 1018917	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  02-02 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1973 to June 
1975.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Boston, 
Massachusetts, VA Regional Office (RO).

The appellant testified before the undersigned Veterans Law 
Judge in May 2005.  A transcript of the hearing has been 
associated with the record.  This case was previously 
remanded by the Board for additional development in July 2004 
and April 2006.  The case has been returned to the Board for 
further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection 
for hepatitis and PTSD.  This case was remanded by the Board 
in August 2006.  The Board found that additional development 
was necessary before the appellant's claims for service 
connection could be decided.  Specifically, the Board 
instructed the RO to, among other things, verify the 
appellant's stressors and to schedule him for a VA 
examination to determine the etiology of his hepatitis and 
his PTSD.  

The Board notes that the appellant was requested to provide 
as much additional information as possible of his service 
stressors, to include the full names of people involved, 
exact date of each incident, the exact location at which any 
incident occurred, and the specific military units involved.  
Whether any additional information was obtained or not, the 
RO was instructed to prepare a summary of the claimed 
stressor(s), and forward the statement summarizing the 
appellant's allegations of service stressors, together with a 
copy of the his DD-214 and all associated documents, to the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
Kingman Building, Room 2C08, 7701 Telegraph Road, Alexandria, 
VA 22315-3802.  The Board notes that a search to verify the 
appellant's stressors was conducted.  However, it was noted 
that the appellant's unit records were unavailable.  It was 
further noted that morning reports were unavailable for the 
unit in 1974.  In April 2009, it was noted that most records 
if they still exist remain in custody of the Department of 
the Army and for information concerning these records they 
should write to the Records Management and Declassification 
Agency, Department of the Army, Room 102, Casey Building, 
7701 Telegraph Road, Alexandria, VA 22315-3802..  The Board 
finds that further development is still needed on this issue.  
As such, the RO is instructed to follow the remand directives 
below.  

Regarding the examinations, the Board notes that the RO 
attempted to schedule the appellant for his examinations.  
However, the examinations were cancelled because the 
appellant was incarcerated.  It was noted that the VAMC did 
not have the capacity to send a physician to the House of 
Corrections for the examination and that the prison would not 
release the appellant to report for an examination.  It 
appears the Veteran is no longer in prison.

The Board observes that the appellant has not yet been 
afforded a VA examination in connection with his current 
claims for entitlement to service connection for hepatitis 
and PTSD.  

The Board further notes that in an October 2009 statement the 
appellant related that there are documents missing from his 
medical records.  On remand, the RO should attempt to locate 
any missing medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that 
he specifically identify which medical 
records are missing from his file.  
Thereafter, the RO should attempt to 
locate the records and associate them with 
the file. 

2.  The appellant must also be requested 
to provide as much additional information 
as possible of his service stressors, to 
include the full names of people involved, 
exact date of each incident, the exact 
location at which it occurred, and the 
specific military unit or units involved.  
The appellant is to again be informed that 
this information is important to obtain 
supportive evidence of his stressful 
events and that failure to provide as 
complete a response as possible may result 
in a denial of his claim for service 
connection for PTSD.

3.  Whether any additional information is 
obtained or not, the RO must prepare a 
summary of the claimed stressor(s).  The 
statement summarizing the appellant's 
allegations of service stressors, together 
with a copy of the appellant's DD-214 and 
all associated documents, must be 
forwarded to the Records Management and 
Declassification Agency, Department of the 
Army, Room 102, Casey Building, 7701 
Telegraph Road, Alexandria, VA 22315-3802.  
The Department of Army must be requested 
to provide any information that might 
corroborate the appellant's alleged 
stressor(s).  Any information obtained 
must be associated with the claims files.  
If the search efforts result in negative 
results, documentation to that effect must 
be placed in the claims files.

4.  Schedule the appellant for a 
comprehensive VA psychiatric examination 
to be conducted by an appropriate examiner 
to determine the diagnoses of all 
psychiatric disorders that are present.  
All claims folders must be made available 
to the examiner in conjunction with this 
examination.  The RO must specify for the 
examiner the stressor or stressors that it 
has determined are established by the 
record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  The examination 
report must reflect review of pertinent 
material in the claims folder.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true picture 
of the nature of the appellant's 
psychiatric status.

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify (1) 
whether each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; and (2) whether there is 
a link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record and found sufficient to produce 
PTSD by the examiner.  If a psychiatric 
disability other than PTSD is diagnosed, 
the examiner must provide an opinion 
whether it is causally related to service.  
A complete rationale for all opinions must 
be provided.  

5.  Arrange for examination of the 
appellant by an appropriate examiner to 
determine the nature and etiology of his 
hepatitis.  The claims folder, including a 
copy of the prior Remand of April 2006, 
must be made available to the examiner.  
Any indicated tests and studies must be 
accomplished; and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  The examiner 
must provide an opinion, in light of the 
examination findings and the service and 
post service medical evidence of record, 
whether it is at least as likely as not 
that any current hepatitis is caused or 
aggravated by the appellant's military 
service.  The examiner should also provide 
any opinion whether any current hepatitis 
is due to substance abuse.  If an opinion 
cannot be provided without resort to 
speculation, this must be noted in the 
examination report. The rationale for all 
opinions expressed must be provided. 

6.  The RO must notify the appellant that 
it is his responsibility to report for the 
above examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the appellant does not report for both of 
the aforementioned examinations, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  I t must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

7.  After the above has been completed, 
the RO must adjudicate the appellant's 
claims for service connection for 
hepatitis and PTSD, taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If the benefits 
sought on appeal remain denied, the 
appellant must be provided a Supplemental 
Statement of the Case.  The appellant and 
his representative must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009.)


_________________________________________________
ROBERT O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


